Citation Nr: 1754702	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date prior to June 9, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	Thomas Christopher Bell, Attorney at Law


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2017, the Veteran withdrew and waived his request for a decision review officer hearing. 

In February 2017, the Board remanded this matter for further evidentiary development. The notice having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including Total Disability Based Upon Individual Unemployability (TDIU). See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App. 118 (1991). Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. Concerning housebound status, the Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet. App. 280 (2008). The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement. However, the grant of TDIU for the whole period on appeal was based on the combined effects of the Veteran's service-connected disabilities, and not solely based on a single disability. Buie v. Shinseki, 24 Vet. App. 242 (2010). No temporary total ratings for any of the Veteran's disabilities have been assigned at any point. 38 C.F.R §§ 4.29, 4.30.

Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evident of record show that the Veteran is able to largely attend to daily living activities. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, blindness or deafness. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore the Board will not infer the issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).

The issue of clear and unmistakable error (CUE) has been raised by the record in a March 2017 statement in which the representative plead with specificity. The CUE claim is in reference to a rating decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 


FINDINGS OF FACT

1. The Veteran's original claim for entitlement to service connection for PTSD was filed in April 2002, and the RO denied service connection in its October 2002 rating decision. The Veteran filed a notice of disagreement (NOD) but withdrew his appeal. 

2. The Veteran filed an application to reopen on June 9, 2004, and the RO granted service connection in its April 2005 rating decision, assigning an effective date of June 9, 2004. 

3. Throughout the period on appeal, the Veteran's PTSD was manifested by suicidal ideation, obsessional rituals, near-continuous panic or depression, and inability to establish and maintain effective relationships; resulting in social and occupational impairments in most areas. A total occupational and social impairment has not been shown during this period.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than June 9, 2004 for the grant of service connection for PTSD are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2017).

2. The criteria for a rating of 70 percent, but no higher, for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). The duty to assist was satisfied by notices included in the Fully Developed Claim (VA Form 21-526EZ) acknowledged by the Veteran in his July 2014 claim.

In this case, the effective date appeal arises from the Veteran's disagreements with the effective date following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required. 

In addition, the duty to assist the Veteran has also been satisfied in this case. The RO associated the Veteran's service and VA treatment records with the claims file. All released or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The record also contains a report of a VA examination in April 2005. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for a rating evaluation. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

A medical opinion or examination, however, is not necessary to determine whether the Veteran is entitled to an earlier effective date for the awards of an increased rating and service connection, and therefore VA had no duty to obtain one. Since VA has obtained all relevant identified records and the duty to obtain an opinion or examination did not arise, its duty to assist in this case is satisfied.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). For the aforementioned reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II. Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received. 38 U.S.C.A. § 5110(a). If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation. 38 U.S.C.A.                    § 5110(b)(1). The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2).

During the pendency of the appeal the definition of what constitutes a valid claim has changed. Effective March 24, 2015, VA amended its regulations to require that in order to be considered a valid claim, a claim for benefits must be submitted on a standardized form. 79 Fed. Reg. 57,660 (Sept. 25, 2014) (eff. Mar. 24, 2015). However, this amendment only applies to claims or appeals filed on or after March 24, 2015. Id. Claims or appeals pending on that were pending on that date are to be decided by the regulations as they existed prior to the amendment. Id. As the Veteran's claim was pending on March 24, 2015, the Board will apply the laws and regulations as they existed prior to the amendment in determining whether a submission constituted a claim for benefits. Id.

Under the law prior to the amendment, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim was any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). Under the law at the time, VA had an obligation to look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and was required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

The Veteran contends he is entitled to an earlier effective date prior to June 9, 2004 for the grant of service connection for PTSD. In June 2004, the Veteran submitted an application to reopen his claim for service connection for PTSD. In its rating decision dated September 2004, the RO denied the request to reopen. The RO subsequently stated in a letter dated January 2005 that it withdrew and closed his PTSD appeal and considered his claim for PTSD as a reopened claim. Thereafter the RO granted service connection for PTSD in a rating decision dated April 2005 with an effective date of June 9, 2004. 

In analyzing the record, and in the interest of viewing the evidence in a light most favorable to the Veteran, the Board finds that the appropriate date for the Veteran's claim of PTSD is June 9, 2004, the date of his request to reopen his claim for service connection for PTSD. 

The record reflects the Veteran submitted his initial claim for service connection for PTSD in April 2002. In a rating decision dated October 2002, service connection for PTSD was denied. As part of that rating decision, the RO also proposed to reduce the Veteran's rating for duodenal ulcers from 60 to 20 percent.

In response to the proposed reduction in compensation benefits for his service-connected duodenal ulcer, the Veteran submitted a letter dated April 2003. The Veteran stated that he would withdraw his claim for PTSD if his rating evaluation for duodenal ulcer was continued and he is granted TDIU. In May 2003, the RO determined that the Veteran should remain at 60 percent for duodenal ulcers. The rating decision also noted that the Veteran's appeal of a claim for service connection for PTSD was considered withdrawn. The Veteran then submitted an NOD to the service-connected PTSD in October 2004. 

Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the AOJ. See 38 CFR § 20.204(3). Irrespective of the Veteran's conditions, a withdrawal is nevertheless a withdrawal. The request was effective upon the date it was received by the AOJ and as soon as the condition was fulfilled, namely the restoration of the 60 percent rating, the Veteran's appeal stream for PTSD ended. 

On June 9, 2004, the Veteran requested to reopen his claim for service connection for PTSD. The reopened claim was denied in a rating decision dated September 2004. The Veteran filed an NOD in October 2004.  In a rating decision dated April 2005, the RO reopened the previous claim and granted service connection for PTSD with an effective date of June 9, 2004.

No prior unadjudicated claims were outstanding. As the date of claim is over 45 years after his separation from service, the date of his separation from service cannot be used. 38 C.F.R. § 3.400(b)(2). Therefore, the appropriate effective date is the date of the receipt of the claim to reopen. 38 U.S.C.A. § 5110(a). Therefore, the Board finds that the proper effective date for the award of service connection for PTSD is June 9, 2004. 38 U.S.C.A. § 5110(a).

III. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the service-connected PTSD has not materially changed and a uniform evaluation is warranted for the entire period on appeal.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2017).

The Veteran's PTSD is evaluated under Diagnostic Code 9411. Diagnostic Code 9411 provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id. The Federal Circuit has found that § 4.130 requires an ultimate factual conclusion as to the a veteran's level of impairment in "most areas" for a 70 percent rating. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition of similar type and degree that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

The Veteran contends he is entitled to an increased rating in excess of 50 percent for his PTSD. He competently and credibly endorsed symptoms of suicidal ideations, difficulties with concentration, and flashbacks, and is thus accorded significant probative weight. 

Letters from treating psychologist D. H., Psy.D. dated from October 2014 to May 2016, including a disability benefits questionnaire (DBQ) dated June 2015, further highlighted the Veteran's difficulties in establishing and maintaining effective work and social relationships and in adapting to stressful circumstances, including work or work-like settings, and inability in establishing and maintaining effective relationships. In her June 2015 DBQ, the Veteran's treating psychologist reported the Veteran exhibited symptoms associated with PTSD, including depressed mood, anxiety, suspiciousness, panic attacks, and impaired judgment, suicidal ideation, abstract thinking, and impulse control. 

Based on the evidence of record, the Board finds that an increased rating of 70 percent, but no higher, for the period on appeal is warranted. Although the Veteran was assigned a GAF score in the range of a moderate level of overall impairment under the DSM-IV, letters from treating sources reflect the Veteran has consistently displayed a variety of serious symptoms directly contemplated by a 70 percent rating, including suicidal ideation, obsessional rituals, near-continuous panic or depression, and an inability to establish and maintain effective relationships. As such, based on the Veteran's overall symptomatology and the resulting impairment stemming therefrom, the Board finds that the evidence shows his disability picture more nearly approximates the level of severity contemplated by a 70 percent rating for PTSD, which contemplates impairment in most areas. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

While the severity of the Veteran's PTSD rises to the level envisioned by the 70 percent rating threshold, the Veteran did not display a manifestation of symptoms with the severity, frequency, and duration comparable of a 100 percent disability rating. The more recent letters from the Veteran's treating physician and psychiatrists collectively did not report gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name. Furthermore, the record does not reflect persistent suicidal plans or intent, a history of violence, or actual attempts of self-violence or violence towards others. Therefore, a total occupational and social impairment has not been shown.

The Board acknowledges the Veteran's assertions regarding the circumstances of his in-service stressor associated with his service-connected PTSD. Nevertheless, the evaluation is based upon the resulting manifestations.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that a rating of 70 percent, but no higher, prior to June 9, 2004 for the Veteran's PTSD is warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an effective date prior to June 9, 2004, for the grant of service connection for PTSD is denied.

Entitlement to an increased rating of 70 percent, but no higher, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


